--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO THE
EMPLOYMENT AGREEMENT
FOR ALMA SHUCKHART
 
THIS AMENDMENT executed on this 7th day of November 2007 by and between the TIB
Financial Corp. (the “Holding Company”), TIB Bank (the “Bank”), and Alma
Shuckhart (the “Executive”).


On  March 1, 2004, the Company and Executive executed the EMPLOYMENT AGREEMENT
by and between TIB Financial Corp. (the “Holding Company”), TIB Bank of the Keys
(the “Bank”), and Alma Shuckhart (the “Executive”).


The undersigned hereby amends, in part, said Agreement for the purpose of
changing the Termination section of the Agreement.


 Section 8 of the Agreement shall be amended to reflect as follow


8 (b).  Termination.    By the Executive upon the lapse of 30 days following
written notice by the Executive to the Company of termination of her employment
hereunder for Good Reason (as defined below), which notice shall reasonably
describe the Good Reason for which the Executive’s employment is being
terminated; provided, however, that if the Good Reason specified in such notice
is such that there is a reasonable prospect that it can be cured with diligent
effort within 30 days, the Company shall have the opportunity to cure such Good
Reason, for a period not to exceed 30 days from the date of such notice, and the
Executive’s employment shall continue in effect during such time so long as the
Company makes diligent efforts during such time to cure such Good Reason.  If
such Good Reason shall be cured by the Company during such time, the Executive’s
employment and the obligations of the Company hereunder shall not terminate as a
result of the notice which has been given with respect to such Good
Reason.  Cure of any Good Reason with or without notice from the Executive shall
not relieve the Company from any obligations to the Executive under this
Agreement or otherwise and shall not affect the Executive’s rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason.  For
purposes of this Agreement, the term “Good Reason” shall mean (i) any material
breach by the Company of any provision of this Agreement, or (ii) any
significant reduction (not pertaining to job performance issues), in the duties,
responsibilities, authority or title of the Executive as an officer of the
Company.


If the Executive’s employment is terminated by the Executive for Good Reason,
the Company shall for a period of two years thereafter (i) continue to pay to
the Executive the base annual salary in effect under Section 4(a) on the date of
said termination (or, if greater, the highest annual salary in effect for the
Executive within the 36 month period prior to said termination) plus an annual
amount equal to any bonus paid by the Company to the Executive during the 12
month period prior to said termination, such salary and bonus to be payable in
such periodic installments (and not as a lump sum payment) consistent with the
payroll periods for the Company’s payments to its other employees; and (ii) pay
directly or reimburse the Executive for continued coverage in accordance with
the Consolidated Omnibus Budget Reconciliation Act under the Bank’s medical
insurance plan for a period of 18 months..
 
 
TIB FINANCIAL CORP.
 
 
 
TIB BANK OF THE KEYS
 
 
By:  
/s/ Edward V. Lett
 
By:  
/s/ Michael Carrigan
 
Edward V. Lett
   
Michael Carrigan
 
President and Chief Executive Officer
   
President and Chief Executive Officer
         






   
“EXECUTIVE”
 
   
By:  
/s/ Alma Shuckhart
     
Alma Shuckhart, individually
 
   
Address:  
 
     
 
       